MEMORANDUM **
California state prisoner Thomas Haney appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging he was denied due process when prison officials found him guilty of possessing and manufacturing alcohol without a positive toxological laboratory test identifying the liquid as manufactured alcohol. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to exhaust administrative remedies, Wyatt v. Terhune 305 F.3d 1033, 1045 (9th Cir. 2002), and affirm.
The district court properly dismissed Haney’s action without prejudice because it appears from the face of his complaint that he did not even attempt to file an administrative grievance. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.